*490Order, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered January 26, 2006, which granted defendant’s motion pursuant to CPLR 3211 (a) to dismiss the complaint, unanimously affirmed, with costs.
Defendant, a psychiatrist appointed by the court as the neutral forensic evaluator with the consent of the parties’ attorneys and the children’s Law Guardian in an underlying custody proceeding in Family Court (see Matter of John A. v Bridget M., 16 AD3d 324 [2005], lv denied 5 NY3d 710 [2005]), has judicial immunity from suit for malpractice regarding the work he performed (see Colombo v Schwartz, 15 AD3d 522 [2005]; Deed v Condrell, 150 Misc 2d 279 [1991], affd 177 AD2d 1055 [1991]). Plaintiffs have failed to show any exception that would warrant lifting the immunity. Concur — Gonzalez, J.P., Sweeny, McGuire, Malone and Kavanagh, JJ.